                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


ALVIN C. LEE,                                  Case No. CV-18-14 -BLG-SPW

                     Plaintiff,                JUDGMENT IN A CIVIL CASE

  vs.

JAMES SALMONSON,

                     Defendant.


 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       Judgment is entered as stated by the Courts' Order as entered on October 3,
 2018 , E.C.F., document 7.

        Dated this 3rd day of October, 2018.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ E.Hamnes
                                  E.Hamnes , Deputy Clerk
